IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 187 EAL 2019
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
BRIAN DIAZ,                                :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 2nd day of October, 2019, the Petition for Allowance of Appeal is

DENIED.